Citation Nr: 0726838	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for insect bites.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an effective date prior to December 31, 
2002 for service connection for post-traumatic stress 
disorder.

5.  Entitlement to an effective date prior to December 31, 
2002 for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from March 1967 to November 
1968.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In April 2003, the RO denied 
claims for service connection for hernia, insect bites, and 
hearing loss.  In September 2004, the RO granted service 
connection for PTSD, and assigned an effective date for 
service connection of December 31, 2002.  In November 2004, 
the RO granted TDIU, and assigned an effective date for TDIU 
of December 31, 2002.  

In December 2002, an "Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22) was 
received, naming Disabled American Veterans (DAV) as the 
veteran's representative.  In a statement, received in May 
2006, the veteran stated that he desired to represent 
himself, and that he declined service organization 
assistance.  In a letter, dated in April 2007, DAV noted that 
the veteran had revoked its Power of Attorney in May 2006.  
Accordingly, the veteran is deemed to have withdrawn his 
authorization for representation.  See 38 C.F.R. § 20.607 
(2006).  


FINDINGS OF FACT

1.  The veteran does not have residuals of a hernia as the 
result of disease or injury that was present during his 
active military service.

2.  There is no competent evidence of record showing that the 
veteran has residuals of an insect bite.

3.  There is no competent evidence of record showing that the 
veteran has hearing loss.  

4.  In September 2004, the RO granted service connection for 
post-traumatic stress disorder, with an effective date of 
service connection of December 31, 2002.  

5.  In November 2004, the RO granted TDIU, and assigned an 
effective date of December 31, 2002.  

6.  A claim for service connection for post-traumatic stress 
disorder was not received prior to December 31, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
hernia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for service connection for residuals of an 
insect bite have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

3.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).  

4.  The criteria for an effective date prior to December 31, 
2002 for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 
3.400(b)(2) (2006).  

5.  The criteria for an effective date prior to December 31, 
2002 for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.102, 4.16 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
residuals of a hernia, residuals of an insect bite, and 
hearing loss.  In particular, he argues that his 1968 
treatment for a penile lesion, and the 1973 evidence of 
residual fibrocalcific disease in the lungs, and a nevus in 
the left pectoral region, are relevant to his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

The veteran asserts that he has residuals of a hernia and 
residuals of an insect bite due to his service.  He asserts 
that he sustained a "double hernia" due to heavy lifting, 
and that he sustained an insect bite near his groin while in 
Vietnam that kept him from walking for a "couple of days."  
Both disabilities are claimed to have occurred during service 
in Vietnam.  See Veteran's claim, received in December 2002.  
He further argues that he has hearing loss due to exposure to 
mortar fire during service in Vietnam.  

The veteran's service medical records do not show any 
complaints or findings of an insect bite, hearing loss, or 
hernia.  An April 1968 report notes treatment for a sore on 
his penis following sexual contact two days before.  The 
impression was chancroid.  

The veteran's separation examination report, dated in 
November 1968, shows that his ears, drums, abdomen and 
viscera (include hernia), genitourinary system, neurological 
system, and skin were all clinically evaluated as normal.  
This report does not contain audiometric test results.  In an 
accompanying "report of medical history" the veteran denied a 
history of hearing loss, cramps in his legs, skin diseases, 
or a "rupture/hernia."  He indicated that he did not have 
any illness or injury other than might have been previously 
noted, and that he had not been consulted or treated by 
"clinics, physicians, healers, or other practitioners within 
the last five years," and he denied self-treating for an 
illness other than minor colds.  

As for the post-service medical evidence, it consists of VA 
medical reports, dated in 1973 and between 2003 and 2004.  A 
May 1973 VA report notes treatment for periodic groin pain 
for the last several years and diagnoses noting left and 
right hernias, and a recommendation for hernia repair.  A 
June 1973 chest X-ray report noting evidence of residual 
fibrocalcific disease in the lungs.  The impression was "no 
significant abnormalities are demonstrated in the chest."  A 
VA examination report, dated in July 1973, notes that the 
veteran's ears were normal, and that he had "a very slight 
impulse along the left spermatic cord" that "may represent 
a very small indirect hernia."  The diagnoses were possible 
left inguinal hernia, indirect, and nevus, left pectoral 
region.  

A VA Agent Orange protocol examination report, dated in March 
2003, notes a history of surgical scars related to left 
hernia repair in 1973, and right hernia repair in 1983, and 
that there was no current hernia.  The diagnosis was, "No 
medical problems identified."  A June 2003 VA progress note 
notes a history of "chronic hearing loss."  A July 2003 VA 
progress note notes a history of hernia repair "years ago."  

A letter from the veteran's wife, received in March 2003, 
asserts that the veteran plays the television "very loud."

The Board has determined that the claims must be denied.  
With regard to the claims for insect bites and hearing loss, 
under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical reports do not show that he was treated for, 
or diagnosed with, either insect bites or hearing loss.  
Given the foregoing, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  
Furthermore, there is no competent evidence to show that the 
veteran currently has residuals of insect bites or hearing 
loss.  Although there is a notation of "chronic hearing 
loss" in a VA progress note, this appears to be "by 
history" only, and there is no competent evidence to show 
that the veteran has hearing loss as defined at 38 C.F.R. 
§ 3.385.  

Additionally, even if present, there is no competent evidence 
showing that the veteran has residuals of insect bites or 
hearing loss that are related to his service.  To the extent 
that the veteran may intend to assert that he has hearing 
loss due to participation in combat, the Court has held that 
38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Finally, there is no 
medical evidence to show that sensorineural hearing loss was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against these claims, and that they must be 
denied.  

With regard to the claim for service connection for a hernia, 
the veteran's service medical reports do not show that he was 
treated for or diagnosed with a hernia.  In fact, separation 
examination in November 1968 showed normal clinical 
evaluation of the abdomen and viscera.  In an accompanying 
report of medical history, the veteran himself denied a 
history a "rupture/hernia."  His statements made 
contemporaneous with service are found to be more credible 
than his statements made many years later.  The earliest 
evidence of hernia is found in the May 1973 VA examination 
report, which comes approximately five years after separation 
from service.  This period without treatment is evidence that 
there had not been a continuity of symptomatology, and it 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has a hernia that is 
related to his service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has a hernia, 
insect bites, and hearing loss that should be service 
connected.  Although a lay person is competent to testify as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issues, and that it 
outweighs the lay statements.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Earlier Effective Dates

The veteran asserts that he is entitled to an effective date 
prior to December 31, 2002 for service connection for post-
traumatic stress disorder, and an effective date prior to 
December 31, 2002 for a total rating on the basis of 
individual unemployability due to service- connected 
disability (TDIU).   


A.  Service Connection - PTSD

The veteran asserts that he is entitled to an effective date 
prior to December 31, 2002 for service connection for PTSD.  
Specifically, he argues that an effective date of May 1973 is 
warranted.  See Veteran's notice of disagreement, received in 
January 2005.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date for an award of service connection shall 
be the day after separation from service or the date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise it is the date of 
receipt or the date entitlement arose, whichever date is 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The Board has determined that the claim must be denied.  In 
this case, on December 31, 2002, the veteran filed a claim 
for service connection for PTSD.  There is no record of an 
informal or formal claim for PTSD filed prior to December 31, 
2002.  There is no correspondence of record received prior to 
December 31, 2002, that makes any mention of PTSD or shows an 
intent to apply for service connection for PTSD.  Thus, the 
Board finds no legal basis for awarding service connection 
for PTSD any earlier than December 31, 2002.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400. 




B.  TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2006).

In a rating decision dated in November 2004, the RO granted a 
total rating on the basis of individual unemployability due 
to service-connected disability, with an effective date of 
December 31, 2002.  The veteran asserts that he is entitled 
to an effective date prior to December 31, 2002.  He argues 
that he has been under-employed, or unemployed, since 1983.  
See Veteran's letter, received in May 2006.  In this regard, 
the veteran has submitted a computerized statement from the 
Social Security Administration, received in November 2004, 
which indicates that he earned less than $5,000 in each year 
since 1990, and that there were "no covered MQGE earnings 
posted" between 1982 and 1989.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2006).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2006); see Harper v. Brown, 10 Vet. 
App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 
135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

The Board has determined that the claim must be denied.  The 
veteran's only service-connected disability is PTSD.  As 
discussed above, the Board determined that an effective date 
prior to December 31, 2002 is not warranted for service 
connection for PTSD.  Therefore, as the effective date for 
service connection for the predicate service-connected 
disability upon which TDIU was granted is December 31, 2002, 
an effective date for TDIU prior to December 31, 2002 is not 
warranted.  This claim is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in February 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his service connection claims.  
The RO's letter informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  The February 2003 VCAA 
letter was sent prior to the adjudication of the claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

Concerning the claims for service connection, no further 
notice is needed as to any disability rating or effective 
date matters.  As these claims have been denied, no 
disability rating or effective date will be assigned.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

With respect to the earlier effective date claims, the 
veteran was provided VCAA notice by means of a May 2006 
letter.  Regardless, in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The filing of a notice of disagreement with the 
RO's decision does not trigger additional § 5103(a) notice.  
Id. at 493.  VA satisfied its duties by issuance of complying 
rating decisions in September and November 2004 and the 
January 2005 statement of the case.  The veteran was afforded 
the opportunity for a hearing, but did not request one.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records and VA medical 
reports.  

Although the veteran has not been afforded examinations, and 
etiological opinions have not been obtained, the Board finds 
that the evidence, discussed supra, warrants the conclusion 
that a remand for examinations and/or etiological opinions is 
not necessary to decide the service connection claims.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
conditions during service, two of the claimed conditions are 
not currently shown, and the claims file does not currently 
contain competent evidence showing that any of the claimed 
conditions are related to his service.  

The Board therefore finds that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
The veteran has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of the duty to assist 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for hernia is denied.

Service connection for insect bites is denied.

Service connection for hearing loss is denied.  

An effective date prior to December 31, 2002 for the award of 
service connection for PTSD is denied.  

An effective date prior to December 31, 2002 for TDIU is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


